 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-162-TLN
11
                                    Plaintiff,           STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE AND EXCLUDE TIME PERIODS
                             v.                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                       ORDER
     CHRISTOPHER GONZALES
14   JAKE PHILLIP JINES                                  DATE: March 19, 2020
     SAMUEL ELIJAHSIDNEY SCOTT,                          TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.      By previous order, this matter was set for status on March 19, 2020.
19
            2.      By this stipulation, counsel for the United States and counsel for defendant Christopher
20
     Gonzalez move to continue the status conference for Mr. Gonzalez until May 21, 2020, and to exclude
21
     time between March 19, 2020, and May 21, 2020, under Local Code T4. The other two defendants have
22
     entered guilty pleas in this matter.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)      The government has represented that it has produced discovery in the form of
25
            investigative reports and photographs, which the defendant needs further time to review, discuss
26
            with his counsel, and pursue investigation. The government has also made available to the
27
            defense electronic surveillance discovery, which the defendant needs time to review.
28
                    b)      Counsel for the defendant believes that failure to grant the above-requested

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
      TIME; FINDINGS AND ORDER
 1          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 2          into account the exercise of due diligence.

 3                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of March 19, 2020 to May 21, 2020,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 9          because it results from a continuance granted by the Court at defendant’s request on the basis of

10          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11          of the public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16    Dated: March 17, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
17
                                                              /s/ James R. Conolly
18                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
19

20    Dated: March 17, 2020                                   /s/ Timothy Zindel
                                                              TIMOTHY ZINDEL
21                                                            Assistant Federal Defender
                                                              Counsel for Defendant
22                                                            Christopher Gonzalez
23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
      TIME; FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including May 21, 2020,

 9 shall be excluded from computation of time within which the trial of this case must be commenced

10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4). It is

11 further ordered that the March 19, 2020 status conference shall be continued until May 21, 2020, at

12 9:30 a.m.

13

14          IT IS SO FOUND AND ORDERED this 17th day of March, 2020.

15

16

17

18                                                                 Troy L. Nunley
                                                                   United States District Judge
19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
